—Judgment unanimously modified as a matter of discretion in the interest of justice and as modified affirmed in accordance with the following Memorandum: We modify the judgment insofar as it imposes sentence on the count of criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [1]) as a matter of discretion in the interest of justice by reducing the sentence to a term of incarceration of 3 to 9 years and otherwise we affirm the judgment. (Appeal from Judgment of Monroe County Court, Bristol, J. — Criminal Possession Controlled Substance, 3rd Degree.) Present — Green, J. P., Pine, Hurlbutt, Kehoe and Lawton, JJ.